UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7688



RONALD HICKMAN,

                                              Plaintiff - Appellant,

          versus


TRACEY   A.   JACKSON,  Lieutenant;   CAROLYN
BURRELL, Sergeant; VIRGIL HAYDON, Captain,
Chief of Inmate Services; EDWARD HULL, Major;
HERBERT L. WRIGHT, Lieutenant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-363-2-HCM-FBS)


Submitted: July 20, 2006                        Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. Johan Conrod, Jr., KAUFMAN & CANOLES, P.C., Norfolk, Virginia,
for Appellant. Jeff W. Rosen, Lisa Ehrich, PENDER & COWARD,
Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronald Hickman appeals from the district court’s order

adopting the report and recommendation of the magistrate judge and

entering judgment in favor of Defendants in Hickman’s 42 U.S.C.

§ 1983 (2000) action.        Because neither party moved for a jury

trial, the magistrate judge held a hearing on Hickman’s claim that

his right to privacy was violated when he was seen naked by female

correctional officers. The magistrate judge made detailed findings

of fact that were adopted by the district court.

          On   appeal,     Hickman    challenges      the    district   court’s

credibility    findings,    asserting        that    Defendants’      witnesses’

testimony was “replete with contradictions and provable falsity.”

Our   review    of   the     record     does        not     support    Hickman’s

characterization.    Instead, we find that Hickman’s allegations

involve either non-material facts or are not supported by the

record.   In addition, we give great deference to the magistrate

judge’s credibility determinations, because the magistrate judge

heard the actual testimony.     See United States v. D’Anjou, 16 F.3d

604, 614 (4th Cir. 1994).     Thus, we affirm.            We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED


                                     - 2 -